UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DOMINGOS LUGAO PETROCELI,
                                Plaintiff,
                                                              21-CV-4793 (LTS)
                    -against-
                                                              ORDER OF DISMISSAL
 U.S. DEPARTMENT OF JUSTICE,
                                Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff brings this action pro se. The Court dismisses the complaint for the following

reasons.

       Plaintiff has previously submitted to this Court a nearly identical complaint in which he

asserts the same claims. That case is presently pending under docket number 1:21-CV-3675

(LTS). 1 As this complaint raises the same claims, no useful purpose would be served by litigating

this duplicate lawsuit. Therefore, this complaint is dismissed as duplicative, without prejudice to

Plaintiff’s pending case under docket number 1:21-CV-3675 (LTS).

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Clerk of Court is

directed to mail a copy of this order to Plaintiff and note service on the docket.

 Dated:    May 28, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge



       1
         The complaint under docket number 21-CV-3675 (LTS) cannot proceed unless Plaintiff
pays the filing fees or requests leave to proceed in forma pauperis.
